     Case 1:20-cv-00869-TWT Document 55 Filed 05/28/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


  DAVID IKE THORNTON,


        Plaintiff,
              v.                               CIVIL ACTION FILE
                                               NO. 1:20-CV-869-TWT
  COBB COUNTY SHERIFF
  DEPARTMENT, et al.,
        Defendants.

                                    ORDER


      This is a pro se prisoner civil rights action. It is before the Court on the

Report and Recommendation [Doc. 52] of the Magistrate Judge recommending

denying the Plaintiff’s Motion for Summary Judgment [Doc. 35] and granting

the Defendant’s Motion for Summary Judgment [Doc. 42 & 45]. No objections

to the Report and Recommendation have been filed. The Court approves and

adopts the Report and Recommendation as the judgment of the Court. The

Plaintiff’s Motion for Summary Judgment [Doc. 35] is DENIED. The

Defendant’s Motion for Summary Judgment [Doc. 42 & 45] is GRANTED.

      SO ORDERED, this 28 day of May, 2021.



                                 /s/Thomas W. Thrash
                                 THOMAS W. THRASH, JR.
                                 United States District Judge

T:\ORDERS\20\THORNTON\20CV869\R&R2.DOCX
